Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 1 of 17 PageID: 1017




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

     VINCENT P. ALEXIS,

                  Plaintiff,                            Civ. Nos.    18-2099 (RBK) (KMW)

           v.                                                        18-13464 (RBK) (JS)

     JEFF SESSIONS, et al.,                                                 OPINION

                  Defendants.



 =
     VINCENT P. ALEXIS,

                   Plaintiff,

            v.

     UNITED STATES OF AMERICA,

                    Defendant.


 ROBERT B. KUGLER, U.S.D.J.

          Before the Court are Plaintiff’s motions to reopen and for leave to amend in the above

 matters. (ECF No. 271; Alexis II, No. 18-13464, ECF No. 16.) Plaintiff filed an identical Proposed

 Amended Complaint in both matters. (ECF No. 27-2; Alexis II, No. 18-13464, ECF No. 17.) Both

 cases address the same underlying set of events, but Alexis II is a Federal Tort Claims Act

 (“FTCA”) claim against the United States, while Alexis I sued the individual actors.

          The Court had dismissed Alexis I, without prejudice, for failure to state a claim, primarily

 on statute of limitations grounds. (ECF No. 5.) In Alexis II, Plaintiff had filed a motion to amend



 1
   For ease of reference, the Court will treat Civil Action No. 18-2099, “Alexis I,” as the primary
 case, and Civil Action No. 18-13464, “Alexis II,” as the secondary case. The Court will include
 the case name and docket number for citations to the record in Alexis II.
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 2 of 17 PageID: 1018




 prior to the Court’s initial screening, and the Court terminated the matter pending submission of

 an amended complaint. (Alexis II, No. 18-13464, ECF No. 14.) For the reasons stated below, the

 Court will grant Plaintiff’s motions to reopen and for leave to amend, and then dismiss the

 Amended Complaints.

                                   I. FACTUAL BACKGROUND

        As set forth in the Court’s earlier Opinion in Alexis I:

               This case arises from Plaintiff’s medical treatment while
               incarcerated at FCI Fort Dix, for his septic sinus infection and
               chronic Lyme disease. According to the complaint, Plaintiff became
               ill with a septic sinus infection on March 19, 2014. Plaintiff, who
               holds a doctorate in veterinary medicine, alleges that he sought
               treatment for the infection, but through a series of misdiagnoses,
               delays, and refusals to send him to the hospital, his infection
               remained untreated, until it significantly worsened.

               Prison officials ultimately sent Plaintiff to Defendant Saint Francis
               Medical Center on March 22, 2014, where his diagnostic tests
               revealed that a bacterial infection had spread through his body. In
               order to gain control over the sepsis, hospital physician Dr. Samir
               Undavia performed sinus surgery to remove the infection sites and
               establish drainage on March 27, 2014. Dr. Undavia encountered
               tremendous inflammation and observed that the “case became very
               difficult given how much necrotic tissue was everywhere,” as a
               result of the earlier misdiagnoses and delays in Plaintiff’s treatment.

               While recovering at the hospital, on March 31, 2014, both of
               Plaintiff’s lungs collapsed, requiring hospital staff to install
               emergency chest tubes. Plaintiff contends that the staff member
               negligently positioned the chest tubes, which required a second
               procedure to reposition those tubes. The repositioning failed and
               required Plaintiff to undergo major thoracic surgery. The hospital
               discharged Plaintiff on May 5, 2014.

               According to Plaintiff, from the date of his discharge until
               September 15, 2015, prison officials and medical staff misdiagnosed
               his residual sinus issues and Lyme disease, withheld medical
               documents, and negligently failed to prescribe antibiotics on a
               number of occasions. Additionally, Plaintiff takes issue with the
               staff’s failure to schedule some of his post-surgery follow-ups with
               Dr. Undavia, instead “negligently” scheduling him to meet with
               other ear, nose, and throat specialists.
                                                  2
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 3 of 17 PageID: 1019




                In response to those failures, Plaintiff filed his grievances and
                appeals thereof, on November 6, 2014, November 20, 2014, January
                12, 2015, and March 5, 2015, amending his appeal each time to
                include new alleged failures of prison officials and medical staff.
                He received a response to each of those appeals on November 17,
                2014, January 6, 2015, February 25, 2015, and September 7, 2015,
                from a number of the Defendant wardens, directors, and
                administrators, who ultimately concluded that Plaintiff received
                proper and adequate medical care and treatment and denied the
                appeals.

                Plaintiff finally met with Dr. Undavia for his first post-operative
                check on November 9, 2015 but contends that prison officials and
                medical staff unnecessarily delayed two of four subsequent
                meetings with Dr. Undavia. During those meetings, Dr. Undavia
                recommended that Plaintiff undergo a second surgery to alleviate
                his residual sinus and related issues. Dr. Undavia performed the
                second surgery on May 4, 2017.

                Although the second surgery alleviated some of Plaintiffs
                afflictions, he alleges that he still experiences difficulty draining his
                sinuses, trouble sleeping, and nosebleeds. Additionally, he
                experiences significant pain and restrictions on activity, as a result
                of the thoracotomy after his first sinus surgery.

 (ECF No. 5, at 2–4 (citations omitted).)

        Plaintiff raised Eighth Amendment deliberate indifference claims, alleging that Defendants

 refused to provide proper treatment, delayed necessary treatment, prevented him from receiving

 treatment, or some combination of the three, and corresponding state law claims. The Court

 dismissed the majority of the complaint on statute of limitations grounds. Additionally, the Court

 dismissed the claims against Defendants Sessions, Inch, Samuels, Smith, and Santana, as Plaintiff

 failed to include any allegations against those Defendants. (Id. at 6–7.) The Court offered Plaintiff

 an opportunity to submit an amended complaint to address those issues.

        In Alexis II, Plaintiff submitted a complaint detailing the same events discussed above but

 styled it as an FTCA complaint against the United States, rather than suing the individual actors.



                                                   3
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 4 of 17 PageID: 1020




 The Court had terminated that matter for Plaintiff’s failure to provide the Court with his new

 address. Plaintiff had remedied that failure, but before the Court could complete its initial

 screening in that case, Plaintiff requested leave to file a motion to amend. The Court granted

 Plaintiff’s request. (Alexis II, 18-13464, ECF No. 14.)

         Now before the Court are Plaintiff’s motions to reopen and for leave to amend. Plaintiff

 submitted an identical Proposed Amended Complaint (hereinafter “Amended Complaint”) in both

 matters. (ECF No. 27-2; Alexis II, No. 18-13464, ECF No. 17.) The Amended Complaint

 resubmits his claims from the earlier complaints and contains some new allegations related to

 Plaintiff’s medical treatment after 2016. The pleading also contains a section devoted to the statute

 of limitations.

                                    II. STANDARD OF REVIEW

 A. Standard for Sua Sponte Dismissal

         District courts must review complaints in civil actions in which a plaintiff is proceeding in

 forma pauperis. See 28 U.S.C. § 1915(e)(2)(B). District courts may sua sponte dismiss any claim

 that is frivolous, is malicious, fails to state a claim upon which relief may be granted, or seeks

 monetary relief from a defendant who is immune from such relief. See id. According to the

 Supreme Court’s decision in Ashcroft v. Iqbal, “a pleading that offers ‘labels or conclusions’ or ‘a

 formulaic recitation of the elements of a cause of action will not do.’” 556 U.S. 662, 678 (2009)

 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

         To survive sua sponte screening for failure to state a claim,2 the complaint must allege

 “sufficient factual matter” to show that the claim is facially plausible. See Fowler v. UPMC



 2
  “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.
 § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil
 Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (per curiam) (citing
                                                  4
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 5 of 17 PageID: 1021




 Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility when the plaintiff

 pleads factual content that allows the court to draw the reasonable inference that the defendant is

 liable for the [alleged] misconduct.” Iqbal, 556 U.S. at 678. Moreover, while courts liberally

 construe pro se pleadings, “pro se litigants still must allege sufficient facts in their complaints to

 support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

 omitted).

 B. Bivens Actions

        Section 1983 of Title 42 created a remedy for monetary damages when a person acting

 under color of state law injures another, but “Congress did not create an analogous statute for

 federal officials. Indeed, in the 100 years leading up to Bivens, Congress did not provide a specific

 damages remedy for plaintiffs whose constitutional rights were violated by agents of the Federal

 Government.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1854 (2017). The Supreme Court created an

 implied cause of action in Bivens when federal officers violated a person’s Fourth Amendment

 rights. Bivens, 403 U.S. at 397. The Court extended the Bivens remedy twice more in: Davis v.

 Passman, 442 U.S. 228 (1979) (holding administrative assistant fired by Congressman had a

 Bivens remedy for her Fifth Amendment gender discrimination claim), and Carlson v. Green, 446

 U.S. 14 (1980) (holding that prisoner’s estate had a Bivens remedy against federal jailers for failure

 to treat his asthma under the Eighth Amendment). “These three cases—Bivens, Davis, and

 Carlson—represent the only instances in which the Court has approved of an implied damages




 Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); see also Malcomb v. McKean, 535 Fed.
 App’x 184, 186 (3d Cir. 2013) (finding that the Rule 12(b)(6) standard applies to dismissal of
 complaint pursuant to 28 U.S.C. § 1915A for failure to state a claim).




                                                   5
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 6 of 17 PageID: 1022




 remedy under the Constitution itself.” Ziglar, 137 S. Ct. at 1855. As is relevant in the present case,

 the Supreme Court has recognized an implied cause of action for Eighth Amendment inadequate

 medical care claims against a federal actor who is personally involved in the deprivation. Carlson,

 446 U.S. at 19.

        In order to state a claim under Bivens, a plaintiff must allege: (1) a deprivation of a right

 secured by the Constitution or laws of the United States; and (2) that the deprivation of the right

 was caused by a person acting under color of federal law. See Couden v. Duffy, 446 F.3d 483, 491

 (3d Cir. 2006).

                                          III.   DISCUSSION

    A. Sovereign Immunity

        As a preliminary matter, Plaintiff asserts Bivens claims against the United States, as well

 as the individual Defendants, both in their official and individual capacities. To be liable under

 Bivens, a defendant must be a “person.” The Third Circuit has held in Jaffee v. United States, 592

 F.2d 712, 717–18 (3d Cir. 1979), that sovereign immunity bars Bivens claims against the United

 States and its agents unless the United States explicitly waives its immunity, and accordingly, they

 are not “persons” amenable to suit under Bivens. See, e.g., Corr. Servs. Corp. v. Malesko, 534 U.S.

 61, 72 (2001); Lewal v. Ali, 289 F. App’x 515, 516 (3d Cir. 2008) (“An action against government

 officials in their official capacities constitutes an action against the United States; and Bivens

 claims against the United States are barred by sovereign immunity, absent an explicit waiver.”).

        Here, the United States is immune from suit under Bivens because it has not explicitly

 waived sovereign immunity. Similarly, as the individual Defendants are employees or former

 employees of FCI Fort Dix, or the Federal Bureau of Prisons, or both, which are federal entities,

 they are immune from suit, at least in their official capacities. See, e.g., Webb v. Desan, 250 F.



                                                   6
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 7 of 17 PageID: 1023




 App’x 468, 471 (3d Cir. 2007). Accordingly, the Court will dismiss with prejudice the Bivens

 claims against the United States and the individual Defendants, in their official capacities.

    B. Statute of Limitations

        As discussed in the Court’s prior Opinion, the Court can raise statute of limitations issues

 sua sponte, at the screening stage. See Ostuni v. Wa Wa’s Mart, 532 F. App’x 110, 111–12 (3d

 Cir. 2013) (per curiam) (“Although the running of the statute of limitations is ordinarily an

 affirmative defense, where that defense is obvious from the face of the complaint and no

 development of the record is necessary, a court may dismiss a time-barred complaint sua sponte

 under § 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.”).

        Our jurisprudence takes the statute of limitations for a Bivens claim from the forum state’s

 personal injury statute. See Hughes v. Knieblher, 341 F. App’x 749, 752 (3d Cir. 2009) (per

 curiam) (citing Kost v. Kozakiewicz, 1 F.3d 176, 190 (3d Cir. 1993). New Jersey’s statute of

 limitations for personal injury actions is two years. See N.J. Stat. § 2A:14–2. “While state law

 provides the applicable statute of limitations, federal law controls when a Bivens claim accrues.”

 Peguero v. Meyer, 520 F. App’x 58, 60 (3d Cir. 2013) (citing Wallace v. Kato, 549 U.S. 384, 388

 (2007). Under federal law, a Bivens claims accrues when a plaintiff knows of or has reason to

 know of the injury. See Hughes, 341 F. App’x at 752 (citing Sameric Corp. v. City of Phila., 142

 F.3d 582, 599 (3d Cir. 1998)).

        Here, Plaintiff complains of denials and delays in his medical care which may fall under

 the Eighth Amendment’s prohibition against cruel and unusual punishment. For the delay or denial

 of medical care to rise to a constitutional violation, a prisoner must demonstrate “(1) that

 defendants were deliberately indifferent to [his] medical needs and (2) that those needs were

 serious.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). Deliberate indifference requires



                                                   7
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 8 of 17 PageID: 1024




 proof that the official “knows of and disregards an excessive risk to inmate health or safety.”

 Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003) (quoting Farmer v.

 Brennan, 511 U.S. 825, 837 (1994)).

        Courts have found deliberate indifference where a prison official: “(1) knows of a

 prisoner’s need for medical treatment but intentionally refuses to provide it; (2) delays necessary

 medical treatment based on a nonmedical reason; or (3) prevents a prisoner from receiving needed

 or recommended treatment.” Rouse, 182 F.3d at 197.

        Courts give deference to prison medical authorities in the diagnosis and treatment of

 patients and will not “second-guess the propriety or adequacy of a particular course of treatment

 ... [which] remains a question of sound professional judgment.” Inmates of Allegheny Cnty. Jail v.

 Pierce, 612 F.2d 754, 762 (3d Cir. 1979).        Allegations of negligent treatment or medical

 malpractice do not trigger constitutional protections. Estelle v. Gamble, 429 U.S. 97, 105–06

 (1976); Pierce v. Pitkins, 520 F. App’x 64, 66 (3d Cir. 2013) (per curiam).

        With those principles in mind, this Court dismissed the majority of Alexis I as time barred:

                In the present case, determining when Plaintiff knew of or had
                reason to know of his Eighth Amendment injuries is a somewhat
                unusual task in light of Plaintiff’s advanced medical knowledge.
                According to Plaintiff, he became ill with a septic sinus infection on
                March 19, 2014. Plaintiff contends that his symptoms “should have
                been alarming to any health care professional” and that the prison
                medical staff should have sent him to the hospital at his request.
                Instead, he alleges that the staff failed to diagnose and treat him,
                until his infection worsened, which required him to undergo sinus
                surgery on March 27, 2014, at Saint Francis Medical Center. During
                his recovery at the medical center, both of his lungs collapsed, which
                necessitated a major thoracotomy.

                The complaint then alleges, in impressive detail, that Plaintiff
                notified the prison medical staff of issues arising from his surgeries
                and pre-existing Lyme disease and then advised them of the proper
                course of medical treatment. For example, on a number of instances,
                Plaintiff received his medical test results, such as his radiographs,

                                                  8
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 9 of 17 PageID: 1025




                and alleges that he was able to properly diagnose himself and request
                the proper treatment. With his medical knowledge in mind, he
                explains that on many occasions over approximately eighteen
                months, until September 15, 2015, the medical staff refused to
                provide proper treatment, delayed necessary medical treatment, and
                prevented him from receiving medical treatment. Plaintiff then
                faults the medical directors and prison administrators, directors, and
                wardens for denying his administrative grievances and appeals, and
                for failing to provide him with the requested relief.

                Plaintiff filed those grievances and appeals, on November 6, 2014,
                November 20, 2014, January 12, 2015, and March 5, 2015,
                complaining of the denied, delayed, and prevented treatment, in
                impressive detail. Thus, at the latest, Plaintiff was aware of his
                injury and had a complete cause of action as of March 5, 2015, as to
                his deliberate indifference claims preceding that date. To the extent
                that exhausting administrative remedies could have tolled the statute
                of limitations, Plaintiff received a denial to the last of those appeals
                on September 7, 2015. Consequently, the statute of limitations
                required3 Plaintiff to file a complaint raising those claims by
                September 7, 2017.

                Plaintiff’s allegations after filing his last appeal through September
                15, 2015, generally pertain to Defendant Sood’s refusal to treat a
                flare-up of Plaintiff’s Lyme disease, and the failure of Defendants
                to schedule a follow-up with Dr. Undavia, who performed the first
                surgery, instead scheduling Plaintiff to see a different ear nose and
                throat doctor. Plaintiff states that he was well-aware of his Lyme
                disease and the need for a follow-up with Dr. Undavia each time
                Defendants denied his requests.

                Thus, he had a complete cause of action, and the statute of
                limitations required him to file a complaint as to those claims by
                September 15, 2017, at the latest. Accordingly, because Plaintiff
                did not file the instant complaint until February of 2018, the statute
                of limitations bars these claims and any claim that arose prior to
                February of 2016.

 (ECF No. 5, at 7–11. (emphasis in original) (citations omitted).)




 3
  To the extent that the Court could interpret Plaintiff’s claims as medical malpractice or ordinary
 negligence claims, a two-year statute of limitations would also apply to such claims. See N.J. Stat.
 § 2A:14-2; Montgomery v. DeSimone, 159 F.3d 120, 126 n. 4 (3d Cir. 1998); McGrogan v. Till,
 744 A.2d 255, 260 (N.J. Super. Ct. App. Div. 2000), aff’d as modified, 771 A.2d 1187 (2001).
                                                   9
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 10 of 17 PageID: 1026




         In the Amended Complaint, Plaintiff contends that the Court should excuse his late filing

  because: (1) under the discovery rule, he only discovered the extent of his injuries on December

  8, 2017, and (2) because Defendants deliberately withheld his medical records at various times.

  (ECF No. 27-2, at 47, 76–78.)

         More specifically, Plaintiff alleges that he was unaware of the severity of the damage to

  his lungs until he received his thoracic surgery report, many years later, on December 8, 2017.

  The report revealed that Plaintiff’s lungs had multiple large abscesses.            He contends that

  unspecified Defendants concealed this report and other medical records for a number of years.

  (ECF No. 27-2, at 38–39, 47, 77.) As a result, Plaintiff argues that he had “filed the complaint just

  eight months after becoming aware of the presence of permanent lung damage,” and that the

  discovery rule renders his first complaint timely. (ECF No. 27-2, at 47.)

         Under our jurisprudence, the discovery rule in New Jersey permits a delay of the two-year

  statute of limitations where a “plaintiff is reasonably unaware that he has suffered an injury or,

  even though he is aware of the injury, that it was the fault of an identifiable person.” Dique v. New

  Jersey State Police, 603 F.3d 181, 185 (3d Cir. 2010) (citing Caravaggio v. D’Agostini, 765 A.2d

  182, 187 (N.J. 2001)).

         The rule postpones accrual until the “injured party discovers, or by exercise of reasonable

  diligence and intelligence should have discovered[,] that he may have a basis for an actionable

  claim.” Id. Once a potential claimant becomes aware of the injury and that someone was at fault,

  however, then the statute of limitations begins to run. See Grunwald v. Bronkesh, 621 A.2d 459,

  463 (N.J. 1993).

         Critically, a “plaintiff’s ignorance regarding the full extent of his injury is irrelevant to the

  discovery rule’s application, so long as the plaintiff discovers or should have discovered that he



                                                    10
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 11 of 17 PageID: 1027




  was injured.” Stephens v. Clash, 796 F.3d 281, 288 (3d Cir. 2015) (citing Kach v. Hose, 589 F.3d

  626, 635 (3d Cir. 2009)). Stated differently, the statute of limitations begins to run “even though

  the full extent of the injury is not then known or predictable.” Kach, 589 F.3d at 635.

         In the present case, the discovery rule does not change the Court’s conclusion that the

  majority of Plaintiff’s claims are untimely. Although Plaintiff contends that he learned the full

  extent of his injuries upon receiving the surgery report on December 8, 2017, he was keenly aware

  that certain Defendants had caused him some amount of harm before and shortly after the surgery.

         Indeed, Plaintiff became ill with his septic sinus infection on March 19, 2014, and alleges

  that certain Defendants misdiagnosed him, delayed treatment, or refused to send him to the

  hospital, or some combination of the three, until his condition significantly worsened. (ECF No.

  27-2, at 6–12.) According to Plaintiff, these failures necessitated numerous medical procedures,

  including major thoracic surgery, from March 31, 2014, through April 7, 2014.

         Consequently, those delays and denials of medical treatment already inflicted an injury on

  Plaintiff when they caused his condition to worsen. Similarly, in that sense, the fact that Plaintiff

  needed multiple procedures at the hospital or major thoracic surgery at all, was itself a harm

  resulting from the failures of those Defendants.

         As a result, the Amended Complaint demonstrates that Plaintiff was cognizant that the

  Defendants in question had violated his rights and that he was harmed in some way, as early as

  March and April of 2014. Accordingly, at that point, Plaintiff had a complete cause of action as

  to those claims, “regardless of . . . any additional” injuries revealed during his thoracic surgery.

  See Stephens, 796 F.3d at 288. Once again, the statute of limitations begins to run “even though

  the full extent of the injury is not then known or predictable.” Kach, 589 F.3d at 635.




                                                     11
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 12 of 17 PageID: 1028




         In any event, as discussed in the Court’s earlier Opinion, Plaintiff filed numerous

  grievances and appeals from November of 2014 through March of 2015, alleging, in impressive

  detail, that Defendants denied, delayed, and prevented medical treatment, resulting in substantial

  suffering. (ECF No. 1, at 32, 34, 39, 42; ECF No. 27-4 (containing some of Plaintiff’s grievances

  and appeals)).

         For example, in Plaintiff’s November 5, 2014, BP-8 grievance he stated: “since March 20,

  2014, and currently, I’ve received grossly negligent medical care. In addition, my Eighth

  Amendment Rights have been violated. As a result, I’ve experienced unnecessary pain and

  suffering, and ongoing medical problems.” (ECF No. 1-3, at 1.)               He further stated that

  “immediately upon return from the hospital (& consistently since then) [he] made it clear that [he]

  had problems that weren’t being properly addressed,” and that he had contacted Defendant Sood,

  and other staff members regarding these problems. (Id.) Thereafter, in his administrative appeals

  in November of 2014, January of 2015, and March of 2015, Plaintiff lists, in remarkable medical

  detail, all the ways he believed that certain Defendants failed to treat him. (Id. at 8–9, 16–17.)

         Accordingly, in his own words, Plaintiff had been alleging that Defendants committed

  negligence, medical malpractice, and violated his Eighth Amendment rights, throughout the

  administrative grievance process. The allegation that he only discovered the true extent of his

  injuries, many years later, does not change the conclusion that he was aware of some injuries

  traceable to the Defendants in question, and had a complete cause of action on March 5, 2015, at

  the latest, as to the claims preceding that date.

         To the extent that exhausting administrative remedies could have tolled the statute of

  limitations, Plaintiff received a denial to the last of those appeals on September 7, 2015. See

  Pearson v. Sec’y Dep’t of Corr., 775 F.3d 598, 603 (3d Cir. 2015). Consequently, the statute of



                                                      12
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 13 of 17 PageID: 1029




  limitations required Plaintiff to file a complaint raising those claims by September 7, 2017, at the

  latest.

            Accordingly, because Plaintiff did not file his initial complaint in Alexis I until February 8,

  2018, the statute of limitations bars any claim that arose prior to February 8, 2016. Peguero, 520

  F. App’x at 60. The discovery rule and the allegation that unnamed Defendants concealed his

  surgery report and other documents do not change that conclusion. As a result, the Court will grant

  Plaintiff’s motion to reopen and for leave to amend, and then dismiss with prejudice all claims that

  began to accrue prior to February 8, 2016.

      C. Rule 8 and the Remaining Claims in Alexis I

            Although the majority of Plaintiff’s claims are time barred, he does allege that some

  Defendants had violated his rights within two years of filing Alexis I, i.e., from February 8, 2016

  and onwards. (See ECF No. 27-2, at 28–36.) For the following reasons, the Court will dismiss

  those claims for failure to comply with Federal Rule of Civil Procedure 8 and for failure to state a

  claim.

            Under Federal Rule of Civil Procedure 8(a):

                   (a) A pleading that states a claim for relief must contain[:] (1) a short
                   and plain statement of the grounds for the court’s jurisdiction, unless
                   the court already has jurisdiction and the claim needs no new
                   jurisdictional support; (2) a short and plain statement of the claim
                   showing that the pleader is entitled to relief; and (3) a demand for
                   the relief sought, which may include relief in the alternative or
                   different types of relief.

  “Thus, a pro se plaintiff’s well-pleaded complaint must recite factual allegations which are

  sufficient to raise the plaintiff’s . . . right to relief beyond the level of mere speculation, set forth

  in a ‘short and plain’ statement of a cause of action.” Johnson v. Koehler, No. 18-00807, 2019 WL

  1231679, at *3 (M.D. Pa. Mar. 15, 2019). Stated differently, Rule 8 requires a showing that the



                                                      13
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 14 of 17 PageID: 1030




  plaintiff is entitled to relief in order to “give the defendant fair notice of what the . . . claim is and

  the grounds upon which it rests.” Id. (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)).

          In the present case, the potentially timely allegations on pages 28 through 36 fail to directly

  allege what Plaintiff’s claims are against each Defendant and fail to provide fair notice of the

  grounds on which he intends to rest his claims. For the most part, these allegations are a collection

  of “bare conclusions [against the Defendants]. . . which are insufficient as a matter of law to state

  a claim for relief.” Kaplan v. Holder, No. 14-1740, 2015 WL 1268203, at *4 (D.N.J. Mar. 18,

  2015) (citing Iqbal, 556 U.S. at 678). Additionally, on nearly every occasion, Plaintiff fails to

  specify which of the many Defendants committed any particular wrong during this time period.

          For example, in September of 2016, the Amended Complaint alleges that “the defendant

  negligently continued to delay in arranging for [his] care with Dr. Undavia – due to

  disorganization, laziness, cost-savings and retaliation.” (ECF No. 27-2, at 29.) Similarly, in May

  of 2017, the Complaint alleges that “the defendant negligently failed (on no less than five

  occasions) to arrange for these vital recheck appointments,” and that “the defendant negligently

  failed to provide a specialist with necessary diagnostic results.” (Id. at 31.) Plaintiff also alleges

  that the decision on “May 30, 2018, by the defendant to cancel an . . . appointment with [his]

  surgeon,” was retaliation for filing a federal lawsuit. (Id. at 35.) Similarly, in June and July of

  2019, Plaintiff contends that his new medication “was deliberately withheld from [him] by the

  defendants.” (Id. at 38.)

          In all of these instances, and in many others, the Amended Complaint fails to specify which

  Defendant or combination of Defendants committed the alleged wrongs. (See id. at 28–36.)

  Plaintiff also fails to identify how the denials occurred, i.e., under what circumstances a Defendant

  chose to delay or deny Plaintiff’s medical care. (Id.)



                                                     14
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 15 of 17 PageID: 1031




           As a result, the potentially timely claims in the Amended Complaint, in their current form,

  “would not provide any meaningful opportunity for the Defendants to decipher or answer the

  vague allegations levied against them.” Koehler, 2019 WL 1231679, at *3; see Twombly, 550 U.S.

  at 555. Accordingly, the Court will dismiss without prejudice the remainder of Alexis I under Rule

  8 and for failure to state a claim.

           The Court will provide Plaintiff with an opportunity to submit another proposed amended

  complaint that only contains claims that began to accrue after February 8, 2016. Additionally, in

  Plaintiff’s proposed pleading, he shall: 1) “refrain from repeating allegations, unless absolutely

  necessary; (2) include allegations about each defendant in a single location rather than scattering

  the allegations throughout the pleading; (3) refrain from going into detail about every single

  discussion that may have occurred, unless absolutely relevant to the claims; (4) refrain from

  discussing” background information or other events that “only have a tangential relation to the

  underlying claims; (5) refrain from arguing and using conclusive allegations;” (6) refrain from

  discussing reactions, feelings, conjecture, and thoughts, after each Defendant’s actions; and (7)

  refrain from including citations to case law4 and other legal authorities. Mobley v. Wetzel, No. 14-

  00035, 2016 WL 11452949, at *1–2 (M.D. Pa. Feb. 11, 2016).

        D. Federal Tort Claims Act Claim in Alexis II

           With regards to Plaintiff’s FTCA claim in Alexis II, a plaintiff must present the claim to

  the appropriate agency within two years of the accrual of the claimant’s cause of action. See 28

  U.S.C. § 2675(a); White-Squire v. U.S. Postal Serv., 592 F.3d 453, 457 (3d Cir. 2010). The agency

  then has a six-month period within which to settle or deny the claim. See 28 U.S.C. § 2675(a). If

  the agency denies the claim, a claimant then has six months from receiving a notice of final denial



  4
      Plaintiff may include such authorities in a brief accompanying his motion to amend.
                                                   15
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 16 of 17 PageID: 1032




  to bring suit in federal court. 28 U.S.C. § 2401(b). Failure to comply with either the two-year

  window to submit an administrative claim or the six-month period to file suit renders a claimant’s

  cause of action “forever barred.” See Seiss v. U.S ., 792 F. Supp. 2d 729, 732 (D.N.J. 2011).

         In his Amended Complaint, Plaintiff fails to specify when or if he filed a notice of tort

  claim with the appropriate agency or whether he received a denial. (ECF No. 27-2.) After sifting

  through his exhibits, one exhibit indicates that Plaintiff filed his notice of tort claim on October 6,

  2017. (ECF No. 27-4, at 127.) As discussed above, however, the statute of limitations required

  Plaintiff to file a complaint raising the majority of his claims—at least the claims he exhausted in

  his administrative remedies—by September 7, 2017, at the latest.

         Since Plaintiff filed his notice of tort claim nearly a month later, on October 6, 2017, he

  failed to present his claim to the appropriate agency within two years of the accrual of his cause of

  action. See 28 U.S.C. § 2675(a); White-Squire, 592 F.3d at 457. As a result, the Court will grant

  Plaintiff’s motion to reopen and for leave to amend in Alexis II, and then dismiss the FTCA claim

  arising from his grievances as time barred.

         If Plaintiff has an FTCA claim that began to accrue within two years of October 6, 2017,

  he may file a motion to amend and pursue only those claims in Alexis II. In his proposed pleading,

  Plaintiff shall attach copies of his notice of tort claim and any denials he received from the agency

  in question.

                                         IV.       CONCLUSION

         For the reasons set forth above, in Alexis I, the Court will dismiss with prejudice: (1)

  Plaintiff’s Bivens claims against the United States; (2) all claims against the individual Defendants,

  in their official capacities; and (3) all claims that began to accrue prior to February 8, 2016.

  Additionally, the Court will dismiss without prejudice all remaining claims that began to accrue

  after February 8, 2016.
                                                    16
Case 1:18-cv-02099-RBK-KMW Document 28 Filed 02/08/21 Page 17 of 17 PageID: 1033




          In Alexis II, the Court will dismiss with prejudice the FTCA claim that encompassed

  Plaintiff’s administrative grievances in 2014 and 2015, as time barred. If Plaintiff has any claims

  that began to accrue within two years of October 6, 2017, he may file a motion to amend in

  accordance with the instructions above. Finally, because Plaintiff filed an identical Amended

  Complaint in both cases, the Court will dismiss the duplicative claims in each case. An appropriate

  Order follows.



  Dated: February 4, 2021                                     s/Robert B. Kugler
                                                              ROBERT B. KUGLER
                                                              United States District Judge




                                                  17
